                                               Case 3:15-cr-00055-MMD-CLB Document 146 Filed 08/03/20 Page 1 of 4



                                                LANCE J. HENDRON, ESQ
                                           1    Nevada Bar No. 11151
                                                HENDRON LAW GROUP LLC
                                           2    625 S. Eighth Street
                                                Las Vegas, Nevada 89101
                                           3    Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                                E-mail: lance@ghlawnv.com
                                           4    Attorney for Defendant
                                           5
                                                                         UNITED STATES DISTRICT COURT
                                           6                                CLARK COUNTY, NEVADA
                                           7     UNITED STATES OF AMERICA,                         Case No. 3:15-cr-00055-MMD-CLB-2
                                           8
                                                                    Plaintiff,                     S TIPULATION TO EXTEND R ESPONSE
                                           9                                                       DEADLINE TO GOVERNMENT’S R ESPONSE TO
                                          10     vs.                                               DEFENDANT’S MOTION TO V ACATE, SET
                                                                                                   ASIDE, OR CORRECT CONVICTION AND
TEL (702) 758-5858 ▪ FAX (702) 387-0034




                                          11     JOSHUA JAMES STOUT,                               S ENTENCE [ECF NO. 144]
    HENDRON LAW GROUP LLC

        LAS VEGAS, NEVADA 89101




                                          12
          625 S. EIGHTH STREET




                                                                    Defendant.                     (F IRST R EQUEST)
                                          13

                                          14           IT IS HEREBY STIPULATED BY AND BETW EEN Defendant, JOSHUA JAMES
                                          15    STOUT by and through his counsel, LANCE J. HENDRON, ESQ., of the Law Firm HENDRON
                                          16    LAW GROUP, LLC, and Plaintiff, United States of America, by and through Nicholas A.
                                          17    Trutanich, United States Attorney and Elizabeth White, Assistant United States Attorney, that
                                          18    the due date for the Defendant’s Response to Government’s Response to Defendant’s Motion
                                          19    to Vacate, Set Aside, or Correct Conviction and Sentence [ECF No. 144], filed on July 22, 2020,
                                          20    be extended seven (7) days from July 29, 2020 to August 5, 2020.
                                          21           This Stipulation is entered into for the following reasons:
                                          22           1. Counsel for Defendant needs additional time to respond to Government’s
                                          23               Response to Defendant’s Motion to Vacate, Set Aside, or Correct Conviction and
                                          24               Sentence [ECF No. 144], filed on July 22, 2020.
                                          25           2. Counsel for Defendant inadvertently calendared the incorrect response date,
                                          26               believing it was fourteen (14) days instead of seven (7) days from July 22, 2020.
                                          27           3. The parties agree to the continuance.
                                          28
                                                   Case 3:15-cr-00055-MMD-CLB Document 146 Filed 08/03/20 Page 2 of 4




                                               1           4. The additional time requested by this Stipulation is made in good faith and not for

                                               2               purposes of delay.

                                               3           5. This is the first stipulation to be filed herein.

                                               4
                                                    DATED this _3rd_ day of August, 2020.
                                               5

                                               6                                                     Respectfully Submitted,
                                               7

                                               8                                                     _ /s/ Lance Hendron __________
                                                                                                     Lance J. Hendron, Esq.
                                               9
                                                                                                     Attorney for Defendant
                                              10

                                              11
                                   387-0034
                                      (702)




                                              12                                                     _/s/ Elizabeth White____________
                           ENDRON,LLCPLLC

                                  89101




                                                                                                     Nicholas Trutanich,
                              STREET

                               ▪ FAX
                              89101




                                              13
                      & HGROUP
                           STREET

                      ▪ FAX (702)




                                                                                                     United States Attorney
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH
                    , NEVADA




                                              14                                                     Elizabeth White,
                   IGHTH
                   LAW




                                                                                                     Assistant United States Attorney
                 VEGAS
               S. ES.
          GUYMON


TEL (702)T758-5858




                                              15
              EGAS
          625625
    HENDRON

        LASLVAS




                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                                2
                                                   Case 3:15-cr-00055-MMD-CLB Document 146 Filed 08/03/20 Page 3 of 4



                                                    LANCE J. HENDRON, ESQ.
                                               1    Nevada Bar No. 11151
                                                    HENDRON LAW GROUP LLC
                                               2    625 S. Eighth Street
                                                    Las Vegas, Nevada 89101
                                               3    Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                                    E-mail: lance@ghlawnv.com
                                               4    Attorney for Defendant
                                               5
                                                                             UNITED STATES DISTRICT COURT
                                               6                                CLARK COUNTY, NEVADA
                                               7     UNITED STATES OF AMERICA,                           CASE No. 2:15-cr-00271-APG-GWF
                                               8
                                                                         Plaintiff,
                                               9

                                              10     vs.

                                              11     BRANDON BLACK,
                                   387-0034
                                      (702)




                                              12
                           ENDRON,LLCPLLC

                                  89101




                                                                         Defendant.
                              STREET

                               ▪ FAX
                              89101




                                              13
                      & HGROUP
                           STREET

                      ▪ FAX (702)
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH




                                                                   FINDINGS OF FACTS, CONCLUSION OF LAW AND ORDER
                    , NEVADA




                                              14
                   IGHTH
                   LAW

                 VEGAS
               S. ES.
          GUYMON


TEL (702)T758-5858




                                              15           Based on the pending Stipulation of Counsel, and good cause appearing therefore, the
              EGAS
          625625
    HENDRON

        LASLVAS




                                              16
                                                    Court finds:
                                              17
                                                           1. Counsel for Defendant needs additional time to respond to Government’s
                                              18

                                              19               Response to Defendant’s Motion to Vacate, Set Aside, or correct Conviction and

                                              20
                                                               Sentence, filed on July 22, 2020.
                                              21
                                                           2. Counsel for Defendant inadvertently calendared the incorrect response date,
                                              22

                                              23               believing it was fourteen (14) days instead of seven (7) days from July 22, 2020.

                                              24           3. The parties agree to the continuance.
                                              25
                                                           4. The additional time requested by this Stipulation is made in good faith and not for
                                              26

                                              27               the purposed of delay.

                                              28           5. This is the first stipulation to be filed herein.

                                                                                                3
                                                   Case 3:15-cr-00055-MMD-CLB Document 146 Filed 08/03/20 Page 4 of 4




                                               1                                                   ORDER

                                               2           IT IS HEREBY ORDERED that the Defendant herein shall have to and including

                                               3    August 5, 2020, to file any and all Reponses to Government’s Response to Defendant’s Motion

                                               4    to Vacate, Set Asidem or Correct Conviction and Sentence.

                                               5           IT IS FURTHER STIPULATED AND AGREED, by and between parties, that the

                                               6    Government shall have to and including August 12, 2020, to file any and all replies.

                                               7

                                               8                       3rd day of __________,
                                                           DATED this _____         August 2020.

                                               9

                                              10                                           _____________________________
                                                                                           UNITED STATES DISTRICT JUDGE
                                              11
                                   387-0034
                                      (702)




                                              12
                           ENDRON,LLCPLLC

                                  89101
                              STREET

                               ▪ FAX
                              89101




                                              13
                      & HGROUP
                           STREET

                      ▪ FAX (702)
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH
                    , NEVADA




                                              14
                   IGHTH
                   LAW

                 VEGAS
               S. ES.
          GUYMON


TEL (702)T758-5858




                                              15
              EGAS
          625625
    HENDRON

        LASLVAS




                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                               4
